Title: From Alexander Hamilton to John Chaloner, [2 February 1785]
From: Hamilton, Alexander
To: Chaloner, John


[New York, February 2, 1785. “I have received your letter with the state of the case enclosed. If you can make no arrangement for securing Mr. Carter without the assistance of the law, I am upon the whole of opinion it will be advisable to rely on the first bill of exchange, instituting another suit against Turnbull Marmie & Co. Though it may be a question whether they are not discharged by the acceptance of the second bill, yet there is law enough to the contrary to justify an experiment to make them answerable. And it will be prudent to hold fast all the security to which you have any pretensions. I suppose there has [been] no receipt or other thing past considering the second bills as absolute payment for so much of the first. No doubt … you have employed able counsel in the matter on the first who know the genius of your courts. You will do well to follow their advice rather than my opinion. I shall be happy at all times to give you the best I can in whatever relates either to our friend or yourself.” Letter not found.]
